PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/871,449
Filing Date: 15 Jan 2018
Appellant(s): Hochstetler et al.



__________________
Theodore W Olds III (33,080)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/8/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/7/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant's arguments filed on 1/8/21 have been fully considered but they are not persuasive.  Appellant argues on pages 5-7 that the rejection of claims 1, 8, 14, and 15 as it pertains to Baehler et al. under an obvious manner of engineering expedience to change the sizes and proportions of the fixed shaft of Baehler et al. such that the claimed ratios and the claimed number of gear teeth are met is improper for not providing evidence that there would be no functional difference between the claimed invention and obvious modifications to the fixed shaft of Baehler et al.   
The Examiner respectfully disagrees.  The only function imported by the specification to the fixed shaft with the claimed ratios and number of gear teeth is to house a bearing (figure 3, paragraph [0031]) and contribute to providing a constant frequency (paragraphs [0024] and [0025]).  The fixed shaft of Baehler et al. houses a bearing (not numbered in figure 1b) and contributes to providing a constant frequency as stated on page 5 of the Office Action mailed on 7/7/20 (Baehler et al., col. 5, lines 45-58).   Therefore the rejection of claims 1, 8, 14, and 15 under an obvious manner of engineering expedience to change the sizes and proportions of the fixed shaft of Baehler et al. is proper and maintained (MPEP 2144.04 IV. (A). Changes in Size/Proportion).  
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) does not require the Applicant to prove criticality of the claimed ratios and number of gear teeth.
The requirement for the Applicant to prove criticality of the claimed ratios and number of gear teeth merely stems from the fact that the reliance on the legal precedent has been met by providing the evidence that the obvious modifications to the fixed shaft of Baehler et al. result in the same function (i.e. housing a bearing and contributing to providing a constant frequency).  Therefore absent any demonstration of criticality of the claimed ratios and claimed number of gear teeth from the applicant’s disclosure, the requirement is maintained (See MPEP 2144 III).
The Appellant’s assertion on pages 7-8 of the rejection of claims 1, 8, 14, and 15 as it pertains to Baehler et al. as an optimization rejection (MPEP 2144.05 III) requires the distinction of the claimed ratios and number of gear teeth as results effective variables.
The Examiner disagrees with this assertion of the rejection as an optimization rejection.  An optimization rejection cannot be realized since Applicant failed to disclose any desired result other than a broad reference to fixed block shafts facing design challenges (application paragraph [0007]).  The Examiner would have to import a desired result or rely on some common knowledge that is inherent to the art (e.g. the thickness and length of the bearing support area defined by ratios that include dimensions d1, d2, and d3 or appropriate gear ratios of input and output gears based on a diameter of a gear and the number of gear teeth selected) in order to provide a prima facie case of obviousness via an optimization rejection.  With this in mind and given the fact that the Examiner has clearly shown that the fixed block shaft of Baehler et al. has all the claimed structural limitations, any common knowledge in the art imported would produce a predictable result.  The Applicant’s disclosure is silent of any degree of criticality to merit the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) was proper as stated above and sufficient to reject the claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS E LAZO/Primary Examiner, Art Unit 3745    
February 5, 2021
                                                                                                                                                                                                    Conferees:

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745 
                                                                                                                                                                                                       /DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.